Citation Nr: 1431535	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  08-21 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a back disability, to include as secondary to service-connected bilateral chondromalacia of the patella (hereinafter bilateral knee disability).


REPRESENTATION

Appellant represented by:	Jan Dils, Attorneys at Law, LC


WITNESSES AT HEARING ON APPEAL

Appellant & his wife


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1974 to March 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In July 2010, the Veteran testified before the undersigned Veterans Law Judge at the RO in Huntington.  A transcript of the proceeding is associated with the claims file.

In December 2010, the Board remanded the claim to obtain additional treatment records, provide the Veteran proper notice regarding the theory of secondary service connection and to afford him a VA examination in connection with his claim.  The RO complied with the remand directives; however, the Board finds that the medical opinion provided at the March 2011 VA examination was inadequate.  Thus, the claim must be remanded again for an addendum opinion to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reason for Remand: To obtain an addendum medical opinion.

The Veteran contends that his service-connected bilateral knee disability has caused an altered gait which is aggravating his back disability.

First, the Board notes that the Veteran has been service-connected for a bilateral knee disability since March 1983.  In terms of back pain in service, service treatment records (STRs) reflect sharp pain in the Veteran's tail bone in December 1979.  The Veteran explained that during a difficult exercise he hurt his lower back which caused pain to "an already broken tailbone (since age 10)."  A reinjured coccyx bone was assessed.  A May 1987 record noted back pain and tenderness at T4-L3.  The assessment was m/s pain.  Notably, on examination in December 1974 and on subsequent periodic physicals, the Veteran indicated his only broken bone was his right ankle prior to service.

Following service, back pain was noted in the Veteran's VA treatment records in October 1998; he indicated no history of trauma.  The impression was muscle spasm.  In September 2004, the Veteran's gait was noted to antalgic and an MRI indicated a broad-based disc budge.  In January 2005, it was noted the Veteran had low back pain radiating down the left leg "in part from his knee pain causing [gait] disturbance."   A March 2005 record indicated chronic back and knee pain; an examiner indicated "[p]ain in back likely from chronic knee pain."  An April 2005 private treatment record from Dr. J.G.S. stated that the Veteran's "altered gait pattern has thrown off his lumbar spine."  A July 2005 VA treatment record indicated the Veteran had experienced low back pain for 20 years that had gotten worse over the past year.  In August 2006 and June 2008 x-rays, disc space narrowing at L5-S1 and spondylosis of L5 segment were noted, along with moderate degenerative changes.  In January 2009, the Veteran was still complaining of lower back pain, although he denied any specific injury or fall.  A CT scan of the lumbar spine showed spondylosis at L5, diffuse disc bulging at L2-L3, L4-L5 and L5-S1 levels. Degenerative changes were also noted.  In July 2010, the Veteran noted he had experienced back pain since 1976.  An MRI taken in July 2010 indicated mild central bulging of the disc at L4-L5.  

In July 2010, the Veteran testified at a hearing before the Board.  The Veteran indicated that his gait is "not a straight normal gait".  He indicated it was "back and forth" and has "put bulges" in his lower back.  He indicated he has to accommodate the way he stands and walks due to his bilateral knee disability.

In December 2010, the Board remanded the claim for a VA examination and a medical opinion as to the likelihood that the Veteran's current back disability was causally or etiologically related to the in-service findings of back pain or whether there is a relationship between the Veteran's knee disability and his back disability, to include whether the back disability was (a) proximately caused by or (b) proximately aggravated by the bilateral knee disability.

In March 2011, the Veteran underwent a VA examination.  The examiner noted his gait was antalgic and he walked with a cane.  The Veteran denied back pain or injury prior to service.  He indicated he had had back pain for the past 20 years and it was getting progressively worse.  The examiner diagnosed degenerative disk disease of the lumbosacral spine with disk space narrowing at L5-S1 level.  As to his post-service history, the Veteran indicated that after service in 1983, he worked for the U.S. Post Office for 5 years and reported that the job included heavy lifting and moving heavy objects.  Between 1999 and 2003, the Veteran worked at a manufacturing company which also required heavy lifting and carrying heavy objects.  

As to a relationship between the Veteran's current back disability to service and/or his service-connected knee disability, the examiner opined that the Veteran's back disability "is not caused by or aggravated by his service-connected bilateral knee condition as well as one-time visit because of his lower back condition while in active service."  The examiner indicated that if the lower back condition was aggravated, the Veteran would have sought treatment several times during service.  In addition, the examiner noted the Veteran did not have a continuity of care after separation from service with the first MRI being taken in September 2006.  The examiner concluded that the "one-time visit due to lower back condition was acute and self-limited."  He also stated: "The Veteran's current diagnosis of lower back condition is more likely from his previous heavy duty profession as well as a part of generalized degeneration due to age."

The examiner did not provide any rationale as to the finding that the back condition was not caused by or aggravated by his service-connected knee disability as requested by the Board in its December 2010 remand.  When VA undertakes to obtain a medical opinion, it must ensure that the opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  To afford proper due process, the Board finds that a remand is necessary to obtain an addendum medical opinion and to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  The examiner should specifically discuss whether the Veteran's service-connected bilateral knee disability is making his back disability chronically worse, even if the knee disability did not directly cause the back disability.  Pursuant to 38 C.F.R. § 3.310(a), aggravation must be considered prior to a denial by the Board so that in the event a denial is proper, the Veteran can be provided adequate reasons and bases that properly consider all applicable theories of entitlement.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file with the complete records and this REMAND to the examiner who provided the March 2011 examination, or, if the March 2011 VA examiner is unavailable, to another suitably qualified VA examiner for an addendum opinion.

Based on a review of all evidence, the examiner should provide an opinion as  to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed back disability is aggravated by the Veteran's service-connected bilateral knee disability.

As part of this consideration, the examiner is asked to recognize the Veteran's contention that his altered gait, caused by his knee disability may have aggravated his back disability.  In addition, the examiner should consider the VA treatment records that indicate there may be a relationship between the Veteran's knee condition and his back condition.

For purposes of this analysis, "aggravation" is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process.  Temporary or intermittent flare-ups of symptoms of a preexisting condition alone do not constitute aggravation unless the underlying condition worsened beyond its natural progression.

If the examiner determines that the back disability is aggravated by the service-connected knee disability, the examiner must determine a baseline level of severity of the back disability, established by medical evidence, prior to the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the disability.

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file or to medical literature or treatises.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should state why that is the case.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

2.  When the development requested has been completed, the case shall again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran shall be furnished a supplemental statement of the case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



